DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 2, and 7 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Arai et. al., U.S. Pat. Pub. 2020/0119187, hereafter Arai (member of patent family JP6530867 first published on June 12 2019).
Regarding claim 1, Arai discloses (Figs 2A, 2B, 3) a semiconductor device, comprising:
a first electrode [136];
a first semiconductor region [112] provided on the first electrode [136] and electrically connected to the first electrode [136], the first  semiconductor region being of a first conductivity type (n-type);
a junction region [113], [115] provided on the first semiconductor region [112], the junction region including a second semiconductor region [113] of the first conductivity type (n-type), an impurity concentration of the first conductivity type in the second semiconductor region being less than an impurity concentration of the first conductivity type in the first semiconductor region (the notations n and n+ in Fig. 2A discloses this limitation; also par. [0100],[0102] explicitly specify the concentrations), and

a plurality of the second semiconductor regions [113] and a plurality of the third semiconductor regions [115] being alternately provided in a second direction (horizontal) perpendicular to a first direction (vertical),
the first direction being from the first electrode [136] toward the first semiconductor region  [112];
a fourth semiconductor region [114] provided around the junction region along a first plane perpendicular to the first direction, the fourth semiconductor region being of the first conductivity type (n-type), an impurity concentration of the first conductivity type in the fourth semiconductor region [114] being less than the impurity concentration of the first conductivity type in the first semiconductor region [112] (the notations n and n+ in Fig. 2A discloses this limitation; also par. [0100],[0102] explicitly specify the concentrations);
a fifth semiconductor region [116] provided on one of the plurality of third semiconductor regions [115], the fifth semiconductor region being of the second conductivity type (p-type) (This limitation is met in the active region A1, as seen more clearly in Fig.14 having multiple fifth semiconductor regions between gate electrodes [922]);
a sixth semiconductor region [124] provided on the fifth semiconductor region, the sixth semiconductor region being of the first conductivity type (n-type) (par. [0114]-[0116]);
a gate electrode [122] facing the fifth semiconductor region [116] via a gate insulating layer [120]; and
a second electrode [134] provided on the fifth and sixth semiconductor regions, the second electrode being electrically connected [130] to the fifth and sixth semiconductor regions,
wherein a concentration of a first element (proton, par. [0140], element “xxx” in Fig. 2A, see also Fig. 2B) in the junction region [113], [115] is greater than a concentration of the first element in the 
wherein a density of traps in the junction region is greater than a density of traps in the first semiconductor region [112] (Fig. 2B) and greater than a density of traps  in the fourth semiconductor region [114] (See Fig. 2A,2B).
Regarding claim 2, Arai further discloses (Figs 2A, 2B) wherein concentrations of the first element (element “xxx” in Fig. 2A, see also Fig. 2B) in the second and third semiconductor regions [113], [115] each are greater than the concentration of the first element in the first semiconductor region [112] and greater than the concentration of the first element in the fourth semiconductor region [114], or
densities of traps in the second and third semiconductor regions each are greater than the density of traps in the first semiconductor region and greater than the density of traps in the
fourth semiconductor region (Fig. 2B, both limitations are satisfied by Arai),
Regarding claim 7, Arai discloses a method for manufacturing a semiconductor device, the
method comprising (Fig. 2A):
diffusing (par. [0211]) a first element (par [0199]) into a junction region [113], [115] of a structure body, the first element being at least one selected from the group consisting of a heavy metal element and a proton (par. [0199], proton is diffusing at cited annealing temperatures),
the structure body including a first semiconductor region [112] of a first conductivity type (n-type),
the junction region [113], [115] provided on the first semiconductor region [112], the junction region including

a third semiconductor region [115] of a second conductivity type (p-type),
a plurality of the second semiconductor regions [113] and a plurality of the third semiconductor regions [115] being alternately provided in a second direction perpendicular to a first (vertical) direction, the first direction being from the first electrode [136] toward the first semiconductor region [112],
a fourth semiconductor region [114] provided around the junction region [113],[115] along a first plane perpendicular to the first (vertical) direction, the fourth semiconductor region being of the first conductivity type (n-type) and including a lower first-conductivity-type impurity concentration than the first semiconductor region [112] (the notations n and n+ in Fig. 2A discloses this limitation; also par. [0100],[0102] explicitly specify the concentrations); ,
a plurality of fifth semiconductor regions [116] provided respectively on the plurality of third semiconductor region [115] (see Fig. 14, parts of [116] between the gates [122] is the plurality), the
plurality of fifth semiconductor regions being of the second conductivity type (p-type),
a plurality of sixth semiconductor regions [124] provided respectively on the plurality of fifth semiconductor regions [116], the plurality of sixth semiconductor regions being of the first
conductivity type (p-type) (see Fig. 14 for details of the active region).
a plurality of gate electrodes [122] provided on the plurality of fifth semiconductor regions [116] and the plurality of sixth semiconductor regions [124], the plurality of gate electrodes respectively facing the plurality of fifth semiconductor regions via a plurality of gate insulating layers [120], and

the diffusion causing a concentration of the first element in
the junction region to be greater than a concentration of the first element in the first semiconductor region and greater than a concentration of the first element in the fourth semiconductor
region by diffusing the first element via a gap between mutually-adjacent gate electrodes of the plurality of gate electrodes (this limitation is satisfied in the configuration of Fig. 2A).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et. al., U. S. Pat. Pub. 2020/0119187, hereafter Arai, in view of Tamura et. al., U.S. Pat. Pub. 2016/0035881, hereafter Tamura.

Arai fails to explicitly disclose wherein the first element is at least one selected from the group
consisting of gold, ruthenium, rhodium, palladium, osmium, iridium, and platinum.
	However, Tamura discloses (par. [0044], [0049) wherein the first element is at least one selected from the group consisting of gold, ruthenium, rhodium, palladium, osmium, iridium, and platinum.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use cited metals instead of Helium or protons used by Arai, because Tumura teaches that these metals can be used as lifetime killers instead of protons of Arai (par [0049]).
	Regarding claims 4 and 5, Arai in view of Tamura discloses everything as applied above. The claims refer to concentration distribution of the first element in the junction region and between the junction region and the fourth or first semiconductor regions.
	While these limitations are not explicitly taught by the prior art of record, they are nevertheless obvious because it was held that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP, Latest Edition, 2144.05.II.A).
	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et. al., U. S. Pat. Pub. 2020/0119187, hereafter Arai, in view of Tamura et. al., U.S. Pat. 9,219,141, hereafter ‘141.

	However, ‘141 discloses (Fig. 1A) further comprising: a seventh semiconductor region [1] provided between the first electrode [Drain] and the first semiconductor region [2], the seventh semiconductor region being of the first conductivity type and including a higher first-conductivity-type impurity concentration than the first semiconductor region [2].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Arai with a structure of ‘141 with an additional seventh semiconductor region, because  ‘141 teaches (Col. 2, lines 37-62, Col. 3,  lines 38-44) that such a modification improves noise in MOSFET operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – state of the Prior Art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

/VICTOR V BARZYKIN/              Examiner, Art Unit 2817